DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-20, drawn to a hair curler, classified in A45D2/08.
Invention II. Claims 21-23, drawn to a device for heating a hair curler, classified in A45D4/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claims 21-23 do not positively require the roller of claims 1-20 and only functionally recite the roller, so these claims do not require all the particulars of the subcombination of Invention I.  The subcombination has separate utility such as use as a hair curler that is not heated as claim 1 does not require any type of temperature adjustment device.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
If applicant elects Invention I, then within Invention I this application contains claims directed to the following patentably distinct species: 
Species IA. Hair curler with no temperature regulating structure, drawn to claims 1-7, 14-15, and 17 classified in A45D2/08.
Species IB. Hair curler with an integrated metal heat plate, drawn to claims 1-9, 14-15, 17-19 classified in A45D2/36
Species IC. Hair curler with an integrated varied density coil spring for heating the curler to provide different temperature zones on the curler, drawn to claims 1-8, 10-11, 14-15, 17-19 classified in A45D 2/367
Species ID. Hair curler with a temperature control device including a coil spring held in position by stoppers and having air layers for cooling, drawn to claims 1-8, 10, 12, 14-15, 17-19 classified in A45D2/36
Species IE. Hair curler with a temperature control device including a heat conductive pillar and a coil spring wrapped around the pillar both housed in the curler body, drawn to claims 1-8, 10, 13-15, 17-19 classified in A45D2/367
Species IF. Hair curler with a heat accumulator that is heated by a separate heat source, drawn to claims 1-8, 14-19 classified in A45D2/362
The species are independent or distinct because Species IA requires a curler with no temperature regulating structure; Species IB requires a hair curler with a temperature regulating structure including a metal plate inside a hollow body of the roller; Species IC requires a hair curler with a temperature regulating structure including a coil spring that varies in density and provides a different amount of heat along a length of the curler body; Species ID requires a hair curler with a temperature regulating structure including a coil spring held in place by stoppers inside the hollow body of the curler and also having layers of air for cooling at one or both ends of the curler body; Species IE requires a hair curler with a temperature regulating structure including a heat conductive pillar and a coil spring wrapped around the pillar both housed in the curler body; Species IF requires a hair curler with an internal structure that is heated by a separate device and each of these species requires a different search string because a reference that teaches a hair curler with a hollow interior housing a metal plate would not teach a hair curler with no temperature regulating structure nor a curler with a heating coil having variable density to create different temperature zones along a length of the curler. In addition, these species are not obvious variants of each other based on the current record.
If applicant elects Invention II, then claim(s) 21-22 is/are generic to the following disclosed patentably distinct species: 
Species IIA. An enclosed housing including a series of heated posts and a control panel (Fig 7A)
Species IIB. An open housing including a series of openings for holding and heating hair curlers (Fig 7B)
Species IIC. A flat panel including a series of posts extending therefrom with the posts each including a heater (Fig 8)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Each of the disclosed species requires different features not required by the others. For example Species IIA requires an enclosed housing with a lid, while Species IIB and IIC do not; Species IIB requires a series of slots/openings for holding hair curlers to heat the curlers and this is not required by Species IIA and IIC and Species IIC requires a flat panel/tray and a series of posts with each post having two different diameters and this feature is not required by Species IIA or IIB. 
Applicant is required under 35 U.S.C. 121 to elect a single invention and a single corresponding disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquire a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first and/or second paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of ONE corresponding species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/EXAMINER, Art Unit 3772                                                                                                                                                                                                        /YOGESH P PATEL/Primary Examiner, Art Unit 3772